Case 1:18-cr-00204-NGG-VMS Document 1081 Filed 07/26/21 Page 1 of 4 PageID #: 20208




   TRP
   F. #2017R01840

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   – – – – – – – – – – – – – – – –X

   UNITED STATES OF AMERICA                        CERTIFICATE OF SERVICE

          - against -                              Criminal Docket No. 18-204 (S-2) (NGG)

   KEITH RANIERE, et al.

                           Defendants.

   – – – – – – – – – – – – – – – –X


                 I, Elizabeth Valeriane, hereby certify that on March 10, 2020, I caused to be

   served Notice of Forfeiture, and a copy of the Second Preliminary Order of Forfeiture,

   pursuant to 21 U.S.C. § 853(n)(1) in the above-captioned action, by Certified Mail Return

   Receipt Requested, (attached hereto) upon:

                                  First Principles Incoporated
                             c/o Business Filings International, Inc.
                                       108 W. 13th Street
                                 Wilmington, Delaware 19801


   Dated: Brooklyn, New York
          July 26, 2021
                                                            /s/ Elizabeth Valeriane
                                                            Elizabeth Valeriane
                                                            FSA, Senior Law Clerk
Case 1:18-cr-00204-NGG-VMS Document 1081 Filed 07/26/21 Page 2 of 4 PageID #: 20209

                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York
   KKO                                                  271 Cadman Plaza East
   F. #2017R01840                                       Brooklyn, New York 11201



                                                        March 10, 2020

   By Certified Mail/Return Receipt Requested

   First Principles Incorporated
   c/o Business Filings International, Inc.
   108 W. 13th Street
   Wilmington, Delaware 19801

       NOTICE OF FORFEITURE TO POTENTIAL THIRD PARTY CLAIMANTS
                  Re:     United States v. Keith Raniere. et al.,
                          Criminal Docket No. 18-204 (NGG) (E.D.N.Y.)
   To Whom It May Concern:
                   You may have a legal interest in one or more assets which the United States
   District Court for the Eastern District of New York has ordered to be forfeited to the United
   States. The enclosed Second Amended Consent Preliminary Order of Forfeiture (the “Second
   Amended Consent Preliminary Order”) more specifically describe the property subject to
   forfeiture (the “Subject Properties”) and the procedure for filing a claim to property in which
   you may have a legal, right, title or interest. By your receipt of this letter, you are given actual
   notice of the forfeiture of the Subject Properties. Neither the defendant, nor her agents, are
   entitled to file a claim to any of the Subject Properties identified in her respective Second
   Amended Consent Preliminary Order.

                    The procedure for filing a claim is set forth more fully in 21 U.S.C. § 853(n). If
   you intend to file a claim, you must do so within thirty (30) days of your receipt of this letter.
   Any ancillary petition must be filed under the above case name and number in the United
   States District Court for the Eastern District of New York, Clerk of Court, 225 Cadman Plaza
   East, Brooklyn, New York 11201, with copies to the undersigned. The ancillary petition must
   be signed by the petitioner under penalty of perjury and shall assert: (1) the identity of the
   property in which the petitioner claims a legal right, title or interest; (2) the nature and extent
   of such right, title or interest; (3) the time and circumstances of the petitioner’s acquisition of
   the right, title and interest; and (4) any additional fact or documents supporting the petitioner’s
   claim and the relief sought. A copy of the ancillary petition should also be served upon:
Case 1:18-cr-00204-NGG-VMS Document 1081 Filed 07/26/21 Page 3 of 4 PageID #: 20210




                Assistant U.S. Attorney Karin Orenstein
                United States Attorney’s Office
                Eastern District of New York
                271-A Cadman Plaza East
                Brooklyn, New York 11201

                  If you have any questions regarding the above matter or need additional
   assistance please feel free to contact the undersigned.

                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:       /s/
                                                  Karin Orenstein
                                                  Assistant U.S. Attorney
                                                  (718) 254-6188

   Enclosure: Second Amended Consent Preliminary Order of Forfeiture




                                              2
Case 1:18-cr-00204-NGG-VMS Document 1081 Filed 07/26/21 Page 4 of 4 PageID #: 20211
